DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-11) in the reply filed on 3/31/2022 is acknowledged. 
Applicant traversed the Restriction requirement between Group I (claims 1-11) and Group II (claims 12-14) on the ground(s) that there would not be a serious search burden to search both groups. This is not found persuasive because the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, Group I is drawn to an insert fixture used in the manufacture of a single crystal component by hot isostatic pressing process, which requires a search in F01D5/14 and search there is not required for Group II, while group II is drawn to a method of hot isostatic pressing, which requires a search in C0B33/02 and search there is not required for Group I. Thus, it is shown that these inventions would require at least searching different classes/subclasses and different search strategies/queries. 
The requirement is still deemed proper and is therefore made FINAL. 
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/31/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “composed of an alumina ceramic or molybdenum alloy” in claim 3, Line 2, renders the claim indefinite. Claim 3 depends on Claim 2, which recites the limitation, “wherein the upper and lower plates in the insert fixture are composed of a ceramic material”. However, the molybdenum alloy in claim 3 is not a ceramic material. For the purpose of examination, examiner interprets claim 3 so that any art teaching an upper or lower plate that is made of either alumina ceramic or molybdenum alloy will teach the limitation disclosed in claim 3. Examiner believes that Claim 3 should be rewritten so that it depends on independent claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US 5,941,700), as cited in the IDS dated 1/13/2020.
Regarding claim 1, Fuchs discloses a support (i.e., insert fixture) for firing articles that has a tensioning plate 14 provided between two carrier plates 10 and 12 (i.e., upper and lower plates), wherein the carrier plates and the tensioning plate exhibit a corresponding pattern of boreholes 16 (Abstract, Fig 1). Fuchs discloses that in these boreholes, carrier ins 32 are introduced which are clamped in place and fixed in position (Abstract, Fig 1). Fuchs discloses that the carrier plates 10 and 12 (i.e, upper and lower plates) are connected with each other by screws 18 (i.e., interconnecting members) at their four corners (Fig 1, Fig 2, Column 2, Lines 55-58). Fuchs discloses a corresponding pattern of boreholes 16 in the two carrier plates and tensioning plate, which act as slots for the insertion of the carrier pins or any object that might fit in such boreholes (i.e, the upper plate comprises at least a slot for the insertion of the single crystal component) (Abstract, Fig 1, Fig 2). Fuchs discloses a tensioning plate or device (i.e., engagement feature) so that the carrier pins are clamped and fixed in position (Fig 1, Fig 2, Column 2, Lines 10-25). Therefore, the tensioning plate acts as an engagement feature to secure an article in place so that the article can undergo firing or some form of heating. 
Regarding claim 1, note that the limitation “the manufacture of a single crystal component by a hot isostatic pressing process” is a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP §2113. In the instant case, the claimed invention is directed towards an insert fixture that has a lower and upper plate, interconnecting members, a slot for insertion of an article, and an engagement feature on the lower plate. Fuchs discloses a similar support device that is used to fix, support, or stabilize a ceramic article, such as crowns or bridges in a dental laboratory, to undergo a firing or heating process, as disclosed above (Abstract, Fig 1, Fig 2). The invention of Fuchs serves the same purpose as the instant invention, which is to support a single crystal component so that it is in a fixed position when it undergoes a hot isostatic pressing process. Therefore, the support device of Fuchs Is capable of acting as an insert fixture used in the manufacture of a single crystal component by a hot isostatic pressing process and thus reads on the claimed limitation. 
Regarding claim 2, Fuchs discloses that the supports for firing articles are comprised of carrier plates 10 and 12 (i.e., upper and lower plates) that can be made of a non-oxidizing metal or a ceramic material (Column 1, Lines 12-15). 
Regarding claim 5, Fuchs discloses on the ends of the screws 18 (i.e., interconnecting members), there are nuts 22 and counter-nuts 24 that are screwed underneath carrier plate 12 (i.e., base of the lower plate). (Fig 1, Fig 2, Column 2, Lines 55-65). 
Regarding claim 6, Fuchs discloses that the carrier plates 10 and 12 have the same right angled shape and exhibit a corresponding superimposed pattern of through-going boreholes 16, which extend in a pattern over the entire surface of the carrier plates 10 and 12 (i.e., wherein the upper plate comprises a plurality of slots and the lower plate comprises a plurality of corresponding engagement feature) (Fig 1, Fig 2, Column 2, Lines 40-50). 
Regarding claim 7, Fuchs, as shown in Fig 1 and 2, discloses several boreholes 16 (i.e., slots) in the carrier plates 10 and 12 and in the tension plate 14 (Fig 1, Fig 2). 
Regarding claim 8, Fuchs discloses a tensioning plate or device (i.e., engagement feature) so that the carrier pins are clamped (i.e., clip mounted) and fixed in position (Fig 1, Fig 2, Column 2, Lines 10-25). Therefore, the tensioning plate acts as an engagement feature to secure an article in place so that the article can undergo firing or some form of heating.
Regarding claim 9, Fuchs discloses that the carrier plates 10 and 12 have the same right angled shape and exhibit a corresponding superimposed pattern of through-going boreholes 16, which extend in a pattern over the entire surface of the carrier plates 10 and 12 (Fig 1, Fig 2, Column 2, Lines 40-50). It is known that each borehole will have a lining of the interior circumference that can be made of the same material as the carrier plates. Fuchs discloses that the supports for firing articles are comprised of carrier plates 10 and 12 (i.e., upper and lower plates) that can be made of a non-oxidizing metal or a ceramic material (Column 1, Lines 12-15). 
Claims 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US 5,941,700), as applied to claims 1-2 and 5-9 above, and further in view of Moore et al (US 2004/0221771 A1). 
Regarding claim 3, Fuchs does not explicitly disclose wherein the upper and lower plates in the insert fixture are composed of an alumina ceramic or molybdenum alloy material. Fuchs discloses that the supports for firing articles are comprised of carrier plates 10 and 12 (i.e., upper and lower plates) that can be made of a non-oxidizing metal or a ceramic material (Column 1, Lines 12-15). 
However, Moore discloses a pallet structure comprising an upper deck; a lower frame member arranged in parallel planar relationship with an upper deck; a plurality of foot members connected to the upper deck and the lower frame member; and a reinforcement member position in physical contact with the upper deck (Abstract). Moore discloses that the reinforcement member comprises: a first plate, a second plate disposed in a spaced relationship with the first plate, and a support element disposed between the first plate and the second plate (Abstract).  Moore discloses that a reinforcement member 80 may be made of steel, stainless steels, aluminum, titanium, chromium, molybdenum, carbon, composites and alloys of the foregoing materials in order to enhance the structural integrity of the support fixture ([0078]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have substituted the non-oxidizing metal or a ceramic material of the support structures in Furchs with the molybdenum alloy material of Moore in order to further enhance the structural integrity of the support fixture, as disclosed in Moore above ([0078]).
Regarding claim 4, Fuchs does not explicitly disclose wherein the interconnecting members are made from a molybdenum alloy material. Fuchs discloses that the supports for firing articles are comprised of carrier plates 10 and 12 (i.e., upper and lower plates) that can be made of a non-oxidizing metal or a ceramic material (Column 1, Lines 12-15). 
However, Moore discloses a pallet structure comprising an upper deck; a lower frame member arranged in parallel planar relationship with an upper deck; a plurality of foot members connected to the upper deck and the lower frame member; and a reinforcement member position in physical contact with the upper deck (Abstract). Moore discloses that the reinforcement member comprises: a first plate, a second plate disposed in a spaced relationship with the first plate, and a support element disposed between the first plate and the second plate (Abstract).  Moore discloses that a reinforcement member 80 may be made of steel, stainless steels, aluminum, titanium, chromium, molybdenum, carbon, composites and alloys of the foregoing materials in order to enhance the structural integrity of the support fixture ([0078]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have substituted the non-oxidizing metal or a ceramic material of the support structures in Furchs with the molybdenum alloy material of Moore in order to further enhance the structural integrity of the support fixture, as disclosed in Moore above ([0078]).
Regarding claim 10, Fuchs does not explicitly disclose wherein the insert line is made from alumina or a molybdenum alloy material. Fuchs discloses that the supports for firing articles are comprised of carrier plates 10 and 12 (i.e., upper and lower plates) that can be made of a non-oxidizing metal or a ceramic material (Column 1, Lines 12-15). 
However, Moore discloses a pallet structure comprising an upper deck; a lower frame member arranged in parallel planar relationship with an upper deck; a plurality of foot members connected to the upper deck and the lower frame member; and a reinforcement member position in physical contact with the upper deck (Abstract). Moore discloses that the reinforcement member comprises: a first plate, a second plate disposed in a spaced relationship with the first plate, and a support element disposed between the first plate and the second plate (Abstract).  Moore discloses that a reinforcement member 80 may be made of steel, stainless steels, aluminum, titanium, chromium, molybdenum, carbon, composites and alloys of the foregoing materials in order to enhance the structural integrity of the support fixture ([0078]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have substituted the non-oxidizing metal or a ceramic material of the support structures in Furchs with the molybdenum alloy material of Moore in order to further enhance the structural integrity of the support fixture, as disclosed in Moore above ([0078]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US 5,941,700), in view of Moore et al (US 2004/0221771 A1), as applied to claims 3-4 and 10 above, and further in view of  Marin et al (US 2017/0030211 A1), hereinafter “Marin”. 
Regarding claim 11, Fuchs modified by Moore is silent in regards to wherein the insert liner is coated in aluminum oxide. Fuchs modified by Moore discloses that the carrier plates 10 and 12 have the same right angled shape and exhibit a corresponding superimposed pattern of through-going boreholes 16, which extend in a pattern over the entire surface of the carrier plates 10 and 12 (Fuchs; Fig 1, Fig 2, Column 2, Lines 40-50). It is known that each borehole will have a lining of the interior circumference that can be made of the same material as the carrier plates. Fuchs modified by Moore discloses that the supports for firing articles are comprised of carrier plates 10 and 12 (i.e., upper and lower plates) that can be made of a non-oxidizing metal or a ceramic material (Fuchs; Column 1, Lines 12-15). 
However, Marin discloses slot seals for reducing leakages between adjacent components of turbomachinery, wherein the seals may include a metallic shim and a coating overlying the metallic shim (Abstract). Marin discloses that the shim may be made from stainless steel or a nickel based alloy, such as nickel molybdenum chromium alloy and discloses that it may be coated with an aluminum oxide coating in order to form a protect oxidation layer to prevent oxidation of the underlying metal shim or seal ([0021], [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further coated the molybdenum alloy liner of Fuchs modified by Moore with the aluminum oxide coating of Marin in order to form a protect oxidation layer to prevent oxidation of the underlying insert liner, as taught by Marin above ([0021], [0036]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734